AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet I



                                          UNITED STATES DISTRICT COURT
                                                       Southern District ofNew York
                                                                          )
               UNITED STATES OF AMERICA                                   )      JUDGMENT IN A CRIMINAL CASE
                                   V.                                     )
                                                                          )
                       Marco Mena                                         )      Case Number:           19 CR 00133(:KMK)
                                                                          )      USM Number:            85826-054
                                                                          )
                                                                          )                 Karl A. Scully, Esq .
                                                                          )      Defendant's Attorney
THE DEFENDANT:
X pleaded guilty to count(s)        1
                                    - -------------------------------------
• pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                        Offense Ended
18 USC 924(c)(l)(A)(i)            Possession of a Firearm in Furtherance of a Drug Trafficking             2/16/2017
                                  Crime




       The defendant is sentenced as provided in pages 2 through         _ _...c.
                                                                             7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
[Ht::ount(s)    O.fU/>1 (JI) ~                          •   is    [}efe dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenclant must notify the court and United States attorney of material changes in economic circumstances.




                                                                         Hon. Kenneth M. Karas, U.S.D.J.
                                                                         Name and Title of Judge



                                                                          Date
AO 245B (Rev. 09/ 19) Judgment in Criminal Case
                       Sheet 2 - Imprisonment

                                                                                                  Judgment -   Page --'2,,___ _ of   ~ 7_ _ _ _
 DEFENDANT:                     Marco Mena
 CASE NUMBER:                   19 CR 00133(KMK)

                                                           IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 60 months for Count 1. The Defendant has been advised of his right to appeal.



      X The court makes the following recommendations to the Bureau of Prisons:
           It is recommended that the Defendant be designated nearest to Danbury, Ct.




      X The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
           D at                                   D a.m.     D p.m.       on

           D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D before 2 p.m. on
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                      to

  at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL


                                                                         By
                                                                                             DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                       Judgment-Page _ _3_     of       7
DEFENDANT:                   Marco Mena
CASE NUMBER:                 19 CR 00133(KMK)
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:



3 years of supervised release for Count 1.




                                                      MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
 5.    X You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.    D You must participate in an approved program for domestic violence. (check if applicable)
 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                               Judgment-Page         4        of - - - ~7_ __
DEFENDANT:                     Marco Mena
CASE NUMBER:                   19 CR 00133(KMK)

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware ofa change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts .gov.


Defendant's Signature                                                                                     Date _ _ _ _ _ _ _ _ _ _ _ __
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 30- Supervised Release
                                                                               Judgment-Page _ _5_   of _ _7' - - _
DEFENDANT:                  Marco Mena
CASE NUMBER:                19 CR 00133(KMK)

                                         SPECIAL CONDITIONS OF SUPERVISION



It is recommended that the Defendant is to be supervised by the district of residence.
The Defendant shall submit his .{>erson, residence, place of business, vehicle, and any property, computers
(as defined in 18 USC 1030(e)(l)), electronic communications, data storage devices and/or other media
under his control to a search on the basis that the Probation Officer has reasonable belief that contraband
or evidence of a violation of the conditions of the defendant's supervised release may be found. The search
must be conducted at a reasonable time and in a reasonable manner. Failure to submit to a search may be
grounds for revocation. The Defendant shall inform any other residents that the premises may be subJect to
search pursuant to this condition.
The Defendant will participate in an out-patient treatment program at the discretion of the Probation
Officer, which program may include testing to determine whether the Defendant has reverted to using drugs
or alcohol. The Court authorizes the release of available drug treatment evaluations and reports to the
substance abuse treatment provider, as approved by the Probation Officer. The Defendant will be required
to contribute to the costs of services rendered (co-payment), in an amount determined by the Probation
Officer, based on ability to pay or availability of the third-party payment.
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                             Judgment - Page ~
                                                                                                                             6 _ __   of   -'--
                                                                                                                                           7 _ _ _ __

DEFENDANT:                          Marco Mena
CASE NUMBER:                        19 CR 00133(KMK)
                                                  CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment                 Restitution                                         AV AA Assessment*          JVT A Assessment**
 TOTALS            $   100.00                 $                        $                          $                          $




 D The determination ofrestitution is deferred until           -----
                                                                               . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned paynient, unless specified otherwise in
      the priority' or~er or perc~ntage payment column below. However, pursuant to 18 U.S.C. § 3664{1), all nonfederal victims must be paid
      before the Umted States 1s paid.

 Name of Payee                                Total Loss***                            Restitution Ordered                  Priority or Percentage




 TOTALS                                                                            $ _ _ _ _ _ _ _ _ __
                                      $ ----------


 D     Restitution amount ordered pursuant to plea agreement $

 •     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D the interest requirement is waived for the              D fine       D restitution.
        D the interest requirement for the           D     fine    D       restitution is modified as follows :

  * Amy Vicky and Andy Child Pomopjfaphy Victim Assistance Act of2018 1 Pub. L. No. 115-299.
  ** Jusiice for Victims of Trafficking Act 0(2015, Pub. L. No. 114-22.                                 .                        .
  *** Findings for the total amount oflosses are required under Chapters 109A, 110, l l0A, and 113A of Title 18 for offenses committed on
  or after September 13 , 1994, but before April 23 , 1996.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments

                                                                                                              Judgment -   Page   - 7   of       7
 DEFENDANT:                  Marco Mena
 CASE NUMBER:                19 CR 00133(KMK)

                                                            SCHEDULE OF PAYMENTS

 Having assessed the defendant' s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     X Lump sum payment of$                100.00                  due immediately, balance due


            •     not later than                                         , or
            •     in accordance with     •     C,       •    D,      •    E, or    •    F below; or

 B    •     Payment to begin immediately (may be combined with                    DC,        DD,or      D F below); or

 C     D    Payment in equal         _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                            (e.g. , months or years) , to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D    Payment in equal      _ _ _ _ _ (e.g. , weekly, monthly, quarterly) installments of $ ____ over a period of
                          (e.g., months or years) , to commence _ _ _ _ _ (e.g. , 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     D    Payment during the term of supervised release will commence within _ _ _ _ _ (e. g. , 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant' s ability to pay at that time; or

 F     D    Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this jud_gment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons ' Inmate
 Financial Responsibility Program, are made to the cferk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number                                                                                                           Corresponding Payee,
       Defendant and Co-Defendant Names                                                       Joint and Several
       (including defendant number)                               Total Amount                     Amount                        if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 X     The defendant shall forfeit the defendant's interest in the following property to the United States:
       See Order of Forfeiture attached.


 rn)l]lunrn Bhllll bu uopliwd in thw folhnrin~ '.lni¥fi ( l) ~~~~~mentl (2) restitution principal) {3) ~estitution interest, \ 4/ AV..AA assessment,
 (5) fine principal, (o) fine interest, (7) community restitution, (8) NT A assessment, (9) penalties, and (10) costs, mciudmg cost of
 prosecut10n and court costs.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - -   X


UNITED STA TES OF AMERICA
                                                                           CONSENT PRELIMINARY ORDER
                    - V. -                                                 OF FORFEITURE/
                                                                           MONEY JUDGMENT
MARCO MENA ,
                                                                           19 Cr. 133 (KMK)
                             Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - -   X


                    WHEREAS, on or about February 27, 2019, MARCO MENA (the "defendant"),

was charged in a one-count Information, 19 Cr. 133 (KMK) (the " Information"), with possession

of a firearm in furtherance of a drug trafficking crime, in violation of Title 21 , United States Code,

Section 924(c) (Count One);

                    WHEREAS , the Information included a forfeiture allegation as to Count One,

seeking forfeiture to the United States, pursuant to Title 21 , United States Code, Section 853 , of

any and all property constituting or derived from any proceeds obtained , directly or indirectly, as

a result of said offense and any and all property used, or intended to be used, in any manner or

part, to commit, or to facilitate the commission of, said offense, including but not limited to a sum

of money in United States currency representing the amount of proceeds traceable to the

commission of the offense charged in Count One of the Information ;

                    WHEREAS, on or about February 27, 2019, the defendant pied guilty to Count One

of the Information, pursuant to a plea agreement with the Government, wherein the defendant

admitted the forfeiture allegation with respect to Count One of the Information and agreed to forfeit

to the United States pursuant to Title 21 , United States Code, Section 853 , any and all property

constituting or derived from any proceeds the defendant obtained directly or indirectly as a result
of the offense described in Count One of the Information, as well as any and all property used or

intended to be used to facilitate the commission of the offense alleged in Count One of the

Information;

               WHEREAS, the defendant consents to the entry of a money judgment in the amount

of $1 , l 00 in United States currency representing the amount of proceeds traceable to the offense

charged in Count One of the Information that the defendant personally obtained ; and

               WHEREAS, the defendant admits that, as a result of acts and/or omissions of the

defendant, the proceeds traceable to the offense charged in Count One of the Information that the

defendant personally obtained cannot be located upon the exercise of due diligence.

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Geoffrey S. Berman, United States Attorney, Assistant United States

Attorney, Vladislav Vainberg, of counsel, and the defendant, and his counsel , Karl Scully, Esq .,

that:

               l.     As a result of the offense charged in Count One of the Information, to which

the defendant pied guilty, a money judgment in the amount of$ l , l 00 in United States currency

(the " Money Judgment"), representing the amount of proceeds traceable to the offense charged in

Count One of the Information that the defendant personally obtained, shall be entered against the

defendant.

               2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the defendant, MARCO

MENA, and shall be deemed part of the sentence of the defendant, and shall be included in the

judgment of conviction therewith.




                                                 2
.
I




                   3.      All payments on the outstanding money judgment shall be made by postal

    money order, bank or certified check, made payable, in this instance, to the United States Marshals

    Service, and delivered by mail to the United States Attorney's Office, Southern District of New

    York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew's

    Plaza, New York, New York 10007 and shall indicate the defendant's name and case number.

                   4.      The United States Marshals Service is authorized to deposit the payments

    on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

    to such forfeited property.

                   5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

    is authorized to seek forfeiture of substitute assets of the defendant up to the uncollected amount

    of the Money Judgment.

                   6.      Pursuant to Rule 32.2(6)(3) of the Federal Rules of Criminal Procedure, the

    United States Attorney's Office is authorized to conduct any discovery needed to identify, locate

    or dispose of forfeitable property, including depositions, interrogatories, requests for production

    of documents and the issuance of subpoenas.

                   7.      The Court shall retainjurisdiction to enforce this Consent Preliminary Order

    of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

    Rules of Criminal Procedure.

                   8.      The Clerk of the Court shall forward three certified copies of this Consent

    Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

    J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

    States Attorney's Office, One St. Andrew's Plaza, New York, New York 10007.




                                                     3
               (REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK)

               9.     The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.



AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York



By:
       VLADISLA V V AINBERG
       Assistant United States Attorney
       One St. Andrew's Plaza
       New York, NY l 0007
       (212) 637-1029




                                                                    ~ \19
MARCO MEN



                                                                    DAT


                                                                    \0     ::-:, \    \\
                                                                    DATE




                                                                    DATE



                                                4
